The defendant was put to trial upon an indictment which charged him with the offense of assault with intent to murder one Riley A. Franklin. He was convicted of an assault and battery, the jury assessing a fine against him of $100. Failing to pay the fine and cost, or to confess judgment therefor, he was sentenced to hard labor for the county as required by law, and the court also sentenced him to two months' additional hard labor for the county. From the judgment of conviction he appealed to this court. There is no bill of exceptions, the appeal being upon the record proper. The record has been examined, and is without error. The proceedings appear therein to be regular in all respects. Let the judgment stand affirmed. Affirmed.